OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175 Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(859) 957-1803 Date of fiscal year end: August 31, 2014 Date of reporting period: February 28, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund Each a series of AlphaMark Investment Trust Semi-Annual Report February 28, 2014 (Unaudited) ALPHAMARK LARGE CAP GROWTH FUND PORTFOLIO INFORMATION February 28, 2014 (Unaudited) Sector Diversification (% of Net Assets) Top Ten Equity Holdings Security Description % of Net Assets Mylan, Inc. 3.9% Novo Nordisk A/S - ADR 3.7% Continental Resources, Inc. 3.7% EOG Resources, Inc. 3.5% Perrigo Co. plc 3.5% Tesoro Corp. 3.4% Amgen, Inc. 3.4% American Express Co. 3.3% IntercontinentalExchange Group, Inc. 3.3% Starwood Hotels & Resorts Worldwide, Inc. 3.3% 1 ALPHAMARK SMALL CAP GROWTH FUND PORTFOLIO INFORMATION February 28, 2014 (Unaudited) Sector Diversification (% of Net Assets) Top Ten Equity Holdings Security Description % of Net Assets BofI Holding, Inc. 4.9% Inter Parfums, Inc. 4.4% Astronics Corp. 4.4% HFF, Inc. - Class A 4.4% Credit Acceptance Corp. 4.4% Global Partners LP 4.2% Auxilium Pharmaceuticals, Inc. 4.2% Altra Industrial Motion Corp. 4.1% Greenbrier Cos., Inc. (The) 4.1% Genesco, Inc. 4.0% 2 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) COMMON STOCKS — 91.9% Shares Value Consumer Discretionary — 14.3% Hotels, Restaurants & Leisure — 5.7% McDonald's Corp. $ Starwood Hotels & Resorts Worldwide, Inc. Leisure Equipment & Products — 2.9% Polaris Industries, Inc. Media — 2.8% Discovery Communications, Inc. - Class A * Specialty Retail — 2.9% Ross Stores, Inc. Consumer Staples — 5.0% Food Products — 2.7% Green Mountain Coffee Roasters, Inc. Personal Products — 2.3% Estée Lauder Cos., Inc. (The) - Class A Energy — 10.6% Oil, Gas & Consumable Fuels — 10.6% Continental Resources, Inc. * EOG Resources, Inc. Tesoro Corp. Financials — 6.6% Consumer Finance — 3.3% American Express Co. Diversified Financial Services — 3.3% IntercontinentalExchange Group, Inc. Health Care — 17.4% Biotechnology — 3.4% Amgen, Inc. Pharmaceuticals — 14.0% Jazz Pharmaceuticals plc * Mylan, Inc. * See accompanying notes to financial statements. 3 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 91.9% Shares Value Health Care — 17.4% (Continued) Pharmaceuticals — 14.0% (Continued) Novo Nordisk A/S - ADR $ Perrigo Co. plc Industrials — 11.3% Airlines — 2.9% Delta Air Lines, Inc. Commercial Services & Supplies — 2.5% Waste Management, Inc. Electrical Equipment — 3.0% Rockwell Automation, Inc. Machinery — 2.9% Flowserve Corp. Information Technology — 17.3% Computers & Peripherals — 4.5% Apple, Inc. EMC Corp. Electronic Equipment, Instruments & Components — 2.1% Amphenol Corp. - Class A Internet Software & Services — 2.4% Akamai Technologies, Inc. * Semiconductors & Semiconductor Equipment — 4.4% Cirrus Logic, Inc. * KLA-Tencor Corp. Software — 3.9% Open Text Corp. Oracle Corp. Materials — 4.8% Chemicals — 2.4% Eastman Chemical Co. Containers & Packaging — 2.4% Packaging Corp. of America See accompanying notes to financial statements. 4 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 91.9% Shares Value Telecommunication Services — 4.6% Diversified Telecommunication Services — 4.6% CenturyLink, Inc. $ Verizon Communications, Inc. Total Common Stocks (Cost $12,655,627) $ MONEY MARKET FUNDS — 7.0% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.01% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.07% (a) Total Money Market Funds (Cost $1,502,453) $ Total Investments at Value — 98.9% (Cost $14,158,080) $ Other Assets in Excess of Liabilities — 1.1% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2014. See accompanying notes to financial statements. 5 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS February 28, 2014 (Unaudited) COMMON STOCKS — 93.7% Shares Value Consumer Discretionary — 11.7% Hotels, Restaurants & Leisure — 3.9% Multimedia Games Holding Co., Inc. * $ Specialty Retail — 4.0% Genesco, Inc. * Textiles, Apparel & Luxury Goods — 3.8% PVH Corp. Consumer Staples — 4.4% Personal Products — 4.4% Inter Parfums, Inc. Energy — 7.6% Oil, Gas & Consumable Fuels — 7.6% Global Partners LP VAALCO Energy, Inc. * Financials — 17.0% Capital Markets — 4.4% HFF, Inc. - Class A Consumer Finance — 4.4% Credit Acceptance Corp. * Diversified Financial Services — 3.3% MarketAxess Holdings, Inc. Thrifts & Mortgage Finance — 4.9% BofI Holding, Inc. * Health Care — 18.9% Biotechnology — 2.9% Momenta Pharmaceuticals, Inc. * Health Care Equipment & Supplies — 6.5% Cynosure, Inc. - Class A * Natus Medical, Inc. * Health Care Providers & Services — 3.8% Ensign Group, Inc. (The) See accompanying notes to financial statements. 6 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 93.7% Shares Value Health Care — 18.9% (Continued) Health Care Technology — 1.5% Computer Programs & Systems, Inc. $ Pharmaceuticals — 4.2% Auxilium Pharmaceuticals, Inc. * Industrials — 16.4% Aerospace & Defense — 4.4% Astronics Corp. * Electrical Equipment — 3.8% Belden, Inc. Machinery — 8.2% Altra Industrial Motion Corp. Greenbrier Cos., Inc. (The) * Information Technology — 17.7% Internet Software & Services — 3.3% Vistaprint N.V. * Semiconductors & Semiconductor Equipment — 3.7% Cirrus Logic, Inc. * Software — 10.7% ACI Worldwide, Inc. * Bottomline Technologies (de), Inc. * Monotype Imaging Holdings, Inc. Total Common Stocks (Cost $12,782,241) $ See accompanying notes to financial statements. 7 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 9.4% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.01% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.07% (a) Total Money Market Funds (Cost $1,767,024) $ Total Investments at Value — 103.1% (Cost $14,549,265) $ Liabilities in Excess of Other Assets — (3.1%) ) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of February 28, 2014. See accompanying notes to financial statements. 8 ALPHAMARK INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 2) $ $ Dividends receivable Receivable for investment securities sold — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed — Accrued advisory fees (Note 4) Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(a) (Note 2) $ $ (a) Redemption price varies based on length of time shares are held. See accompanying notes to financial statements. 9 ALPHAMARK INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Six Months Ended February 28, 2014 (Unaudited) AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund INVESTMENT INCOME Dividend income $ $ EXPENSES Investment advisory fees (Note 4) Distribution fees (Note 4) Fund accounting fees (Note 4) Professional fees Administration fees (Note 4) Transfer agent fees (Note 4) Registration and filing fees Custody and bank service fees Insurance expense Trustees' fees and expenses (Note 4) Printing of shareholder reports Compliance service fees (Note 4) Postage and supplies Other expenses TOTAL EXPENSES Fee reductions by the Advisor (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 10 ALPHAMARK LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, (Unaudited) Year Ended August 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gains ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) 45 Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 11 ALPHAMARK SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, (Unaudited) Year Ended August 31, FROM OPERATIONS Net investment income (loss) $ $ ) Net realized gains from security transactions Net realized losses from option contracts (Note 2) — ) Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gains ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 2) Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding at beginning of period Shares outstanding at end of period See accompanying notes to financial statements. 12 ALPHAMARK LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, 2014 (Unaudited) Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Period Ended August 31, 2009(a) Net asset value at beginning of period $ Income (loss) from investment operations: Net investment income (loss) )(b) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net investment income — ) From net realized gains ) Total distributions ) Proceeds from redemption fees collected (Note 2) (b) (b) (b) (b) — — Net asset value at end of period $ Total return (c) 18.90% (d) 19.29% 14.03% 16.15% (0.69%
